Citation Nr: 1012142	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-10 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for acneform 
dermatitis of the forearm, abdomen, back, and buttocks, 
rated as 10 percent disabling before May 6, 2008, and as 30 
percent disabling beginning on May 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied a rating in excess of 
10 percent for acneform dermatitis, and denied service 
connection for hearing loss.  

Thereafter, in an August 2008 rating decision, the RO 
increased the rating for acneform dermatitis to 30 percent, 
effective May 6, 2008.  Additionally, the Board notes that 
in an April 2007 rating decision, the RO granted service 
connection for scarring as secondary to the service-
connected disability of acneform dermatitis.  Although the 
Veteran filed a notice of disagreement with respect to a 
disability rating (noncompensable) assigned pursuant to the 
scarring of the forearms, buttocks, chest, and back, and a 
statement of the case was issued in April 2008, there is no 
record in the claims folder that a timely substantive appeal 
was file.  Therefore, this issue is not currently before the 
Board.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during active 
service or within one year of discharge from such service, 
and the Veteran's current bilateral hearing loss is not 
etiologically related to active military service.

2.  For the period prior to May 6, 2008, the Veteran's 
acneform dermatitis of the forearm, abdomen, back, and 
buttocks is manifested by lesions covering at least 5 
percent, but less than 20 percent of the entire body or 
exposed areas affected; there is no evidence that any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are used.

3.  For the period beginning on May 6, 2008, the Veteran's 
acneform dermatitis of the forearm, abdomen, back, and 
buttocks is manifested by lesions covering at least 20 
percent, but less than 40 percent of the entire body; there 
is no evidence that any systemic therapy such as 
corticosteroids or other immunosuppressive drugs are used.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 10 percent for 
the period prior to May 6, 2008, or for a rating in excess 
of 30 percent for the period beginning on May 6, 2008, for 
acneform dermatitis of the forearm, abdomen, back, and 
buttocks have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7816, 7817 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in August 2004, March 2006, 
and November 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
March 2006 and November 2007 notice letters informed the 
Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after 
the initial adjudication of the claims, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The timing deficiency was 
remedied by the fact that the Veteran's claims were 
readjudicated by the RO in April 2008 and October 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of 
the same symptomatology, and (3) medical or lay evidence of 
a nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of 
a condition when (1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

        I.  Service Connection for Bilateral Hearing Loss

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss was 
caused by noise exposure in service.  Service records show 
that the Veteran's military occupational specialty was 
construction equipment supervisor and wheel track operator.  
Thus, the Board concedes some noise exposure during military 
service.  

The Veteran's service treatment records show that the 
Veteran's hearing was normal at service entry.  Audiometer 
results were normal and the Veteran denied any problems with 
his ears.

A June 1973 service examination audiometer reading indicates 
normal hearing.  

The service treatment records reflect no complaints or 
findings with regard to the Veteran's hearing.  Audiometer 
readings at the time of separation in November 1974 were 
normal.  

A temporary duty service examination report dated in January 
1979 notes that audiometer results were normal.  

An Audiometer reading from a July 1979 service examination 
report was normal and at the July 1979 report of medical 
history, the Veteran denied hearing loss.  

A November 1979 periodic service examination reflects that 
the audiometer results were normal.  

At the separation examination in June 1980, the Veteran's 
hearing was tested.  The audiometer results were normal. 

The record reflects that the Veteran filed a claim for 
entitlement to service connection for several conditions in 
August 1981, just after service separation.  Hearing loss 
was not among the claimed conditions.

An April 2004 VA audiometry examination report reflects some 
hearing loss.  It appears to state that the Veteran was 
referred with complaints of pus.  The Veteran indicated that 
he has to turn up the television.  Most of the report is 
illegible, however.

A July 2004 VA audiology consult notes that that pure tone 
air conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
20
10
40
55
60
Left 
Ear
15
10
35
45
40

Maryland CNC tests revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The report of an August 2004 VA audio examination confirms 
that the Veteran has hearing loss disability for VA 
purposes.  The report also notes that the Veteran's 
enlistment examination from September 1966, as well as 
examinations thereafter and the separation examination from 
June 1980 all indicate hearing well within normal limits.  
The examiner opined that the Veteran was no doubt exposed to 
significant noise while in the military; however, the 
separation examination and other hearing tests do not show 
any significant effect on the Veteran's hearing up to 4000 
Hz.  The examiner opined that the Veteran's current hearing 
loss is less likely as not due to noise exposure during 
service.  

An October 2004 VA examination report notes that the 
audiologist who examined the Veteran at the August 2004 VA 
audiology examination reviewed the claims file and 
determined that no changes were necessary, and that the 
opinions rendered in the August 2004 examination report 
stand.

An April 2007 VA audiometry report notes hearing loss.

After review of the medical evidence of record, the Board 
finds that service connection is not warranted for the 
Veteran's hearing loss.  In this regard, the service 
treatment records indicate that the Veteran's hearing was 
normal at entrance into service, during service, and at 
separation from service.  

The first post-service medical evidence of hearing problems 
is from 2004, which is over 20 years after the Veteran was 
discharged from active service.  Moreover, there is no 
medical opinion in favor of the claim.  In fact, the only 
medical opinion of record is against the claim.  The 
examiner who rendered the opinion examined the Veteran and 
reviewed all of the Veteran's medical records, to include 
his military medical history.  

Therefore, service connection for bilateral hearing loss is 
denied.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

        II.  Increased Rating for Acneform Dermatitis

The Veteran's acneform dermatitis of the forearm, abdomen, 
back, and buttocks is rated as 10 percent disabling prior to 
May 6, 2008, and as 30 percent disabling beginning on that 
date, under 38 C.F.R. § 4.118, Diagnostic Code 7816.  He 
contends that a higher rating is warranted.  

Under Diagnostic Code 7816, which rates psoriasis, a 10 
percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body is affected; or at 
least 5 percent but less than 20 percent of exposed areas 
are affected; or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
A 60 percent rating, the highest available rating, is 
warranted only when more than 40 percent of the entire body 
is affected; more than 40 percent of exposed areas are 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7816.

		A.  Prior to May 6, 2008

The medical evidence of record shows that for the period 
prior to May 6, 2008, the Veteran underwent a VA examination 
in August 2004.  The report of that examination notes that 
the Veteran uses Absorbase cream for his skin.  No other 
medications are used.  It was specifically noted that he did 
not use immunotherapy, corticosteroids, or light therapy.  
The Veteran experiences burning and itching, as well as 
drainage of white and yellow material from the wounds as the 
prurigo burst.  There is no urticaria, benign neoplasms, 
vasculitis, or erythema multiforme.  Part of the face and 
neck are exposed areas, and that is one percent of the body.  
The lesions, considering all areas, cover about 10 percent 
of the affected areas.  The Veteran had lesions on his chest 
and forearm, and scars elsewhere.  The diagnosis was 
acneform rash, or prurigo rash on neck, chest, buttocks and 
forearms.  

A January 2007 VA treatment record notes that the Veteran 
had sanguinokeratotic, crusted, lichenified, excoriated 
papules and plaques of the dorsal forearms; hyperpigmented 
macular scars of the buttocks; and erythematous scaling and 
eczematous lesions of the left palm.  The assessment was 
prurigo nodularis (picker's nodules) and nummular eczema 
versus pompholyx of the left palm.  

A March 2007 VA treatment record notes that the Veteran was 
seen for follow-up for prurigo nodularis.  The Veteran was 
noted to be rubbing his arm despite the tape.  The lesions 
had gotten smaller.  Physical examination revealed multiple 
nodules on the forearm, which were less erythematous and 
appeared smaller than they were previously. 

A May 2007 VA surgery consult notes that the Veteran was 
referred for multiple nodules of the forearms which had been 
present for more than one year.  A June 2007 pre-operative 
report notes that the Veteran was scheduled for excision of 
skin lesions but he said that he was too sick to come in and 
would call back at a later time.  

A February 2008 VA treatment record notes that although the 
Veteran had some skin lesions frozen off, they keep coming 
back.  A February 2008 VA psychiatric outpatient note 
indicates that the Veteran reported continuing feelings of 
frustration over his skin condition.  

The Veteran submitted color photocopies of photographs in 
2004 and in 2007 showing the area covered by his acneform 
dermatitis; however, the Board finds that neither this 
evidence nor the other medical evidence shows that the 
service-connected skin condition covers more than 20 percent 
of the Veteran's entire body or more than 20 percent of 
exposed areas.  Therefore, for the period prior to May 6, 
2008, the Veteran does not meet the percentage requirements 
for a higher, 30 percent rating under this code.  
Additionally, none of the medical evidence suggests that the 
Veteran receives any systemic therapy such as 
corticosteroids or other immunosuppressive drugs for his 
acneform dermatitis.  Instead, he uses topical ointments and 
sprays only.  Therefore, he is not entitled to a higher 
rating under Diagnostic Code 7816 for this time period.

		B.  Beginning on May 2008

The medical evidence for the time period beginning on May 6, 
2008 includes a May 2008 letter from D. Harden, M.D., which 
notes that the Veteran's stress causes him to excoriate his 
arms, which results in multiple lesions.  

A May 2008 VA examination report notes that the Veteran uses 
an ointment and a spray for his acneform dermatitis.  The 
examiner opined that the percentage of the face and neck 
affected was less than 40 percent.  Other affected areas 
include the abdomen, back, and buttocks.  The examiner 
opined that the percent of the exposed areas affected is 
greater than 5 percent but less than 20 percent, and the 
percent of total body area affected is between 20 and 40 
percent.  The diagnosis was dermatitis, acneform, of the 
forearms bilaterally, abdomen, back, and buttocks.  The 
dermatitis does not affect the Veteran's ability to work in 
either sedentary or laborious positions.  

After reviewing the evidence, the Board finds that nothing 
in the medical evidence indicates that the service-connected 
skin condition covers more than 40 percent of the Veteran's 
entire body or more than 40 percent of exposed areas.  In 
fact, the May 2008 VA examiner specifically found that it 
covers only 5 to 20 percent of the exposed areas and between 
20 and 40 percent of the total body.  Therefore, for the 
period beginning on May 6, 2008, the Veteran does not meet 
the percentage requirements for a higher, 60 percent rating 
under this code.  Additionally, none of the medical evidence 
suggests that the Veteran receives any systemic therapy such 
as corticosteroids or other immunosuppressive drugs for his 
acneform dermatitis.  Instead, he uses topical ointments and 
sprays.  Therefore, he is not entitled to a higher rating 
under Diagnostic Code 7816 for this time period.

		C.  Consideration of other Diagnostic Codes for 
all Time Periods

The Board has also considered whether, for any time period, 
the Veteran is entitled to a higher rating by analogy under 
38 C.F.R. § 4.118, Diagnostic Code 7817, exfoliative 
dermatitis (erythroderma).  Although the Veteran is not 
diagnosed with "exfoliative dermatitis" or "erythroderma," 
the Board notes that it is permissible to rate under a 
closely related disease or injury in which not only the 
function affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7817, a 30 percent rating is warranted 
for any extent of involvement of the skin, and:  systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period.  A 60 percent rating is warranted 
for exfoliative dermatitis with generalized involvement of 
the skin without systemic manifestations that required 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12-month period.  A 100 percent rating is 
warranted for exfoliative dermatitis with generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia) that required 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817.

None of the medical evidence from any time period reflects 
that the Veteran is treated with or has ever been treated 
with any type of systemic therapy such as therapeutic doses 
of corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy.  As such, the Board 
finds that a higher rating by analogy is not warranted for 
any time period under Diagnostic Code 7817.  

The Board has also considered whether the Veteran could 
receive a higher rating under any other diagnostic code, but 
has found none.  In this regard, the medical evidence 
specifically notes that the Veteran does not suffer from 
urticaria, benign neoplasms, vasculitis, or erythema 
multiforme.  

		D.  Other Considerations

At no time during the appeal period has the Veteran's 
acneform dermatitis been manifested by greater disability 
than contemplated by the currently assigned ratings under 
the designated diagnostic code.  Accordingly, staged ratings 
are not in order and the assigned ratings are appropriate 
for the entire period of the veteran's appeal.   Hart v. 
Mansfield, 21 Vet. App. 505 (2007.   

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
In this regard, the Board notes that the Veteran's acneform 
dermatitis, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In fact, the May 2008 VA examiner stated that 
the acneform dermatitis does not prevent the Veteran from 
performing any type of employment (either sedentary or 
laborious).  Therefore, the Board finds that the criteria 
for submission for consideration of an extra-schedular 
rating are not met.


ORDER

Service connection for bilateral hearing loss is denied.

An increased rating for acneform dermatitis of the forearm, 
abdomen, back, and buttocks, rated as 10 percent disabling 
before May 6, 2008, and as 30 percent disabling beginning on 
May 6, 2008, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


